707 S.E.2d 246 (2011)
MITCHELL, BREWER, RICHARDSON, ADAMS, BURGE & BOUGHMAN, PLLC, et al.
v.
BREWER, et al.
No. 87P11-1.
Supreme Court of North Carolina.
April 7, 2011.
E.D. Gaskins, Jr., Raleigh, for Mitchell, Brewer, Richardson, Adams, Burge & Boughman, PLLC, et al.
Coy E. Brewer, Jr., Pro Se, Fayetteville, for Brewer, Coy E. (Jr.).
Ronnie M. Mitchell, Fayetteville, for Mitchell, Ronnie A.
Robert E. Zaytoun, Raleigh, for Brittain, Charles, et al.
Charles Brittain, for Brittain, Charles.
Louis E. Wooten, III, Raleigh, for Mitchell, Brewer, Richardson, Adams, Burge & Boughman, PLLC, et al.
The following order has been entered on the motion filed on the 29th of March 2011 by Plaintiffs to Strike Response of Charles Brittain:
"Motion Allowed by order of the Court in conference, this the 7th of April 2011."
MARTIN, J. and TIMMONS-GOODSON, J. recused.